
	
		I
		112th CONGRESS
		1st Session
		H. R. 2472
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Heck (for
			 himself, Mr. Burgess,
			 Mr. Gosar,
			 Mr. DesJarlais,
			 Mr. Benishek,
			 Mr. Harris,
			 Mr. Fleming,
			 Mr. Price of Georgia,
			 Mr. Roe of Tennessee,
			 Mr. Boustany,
			 Mr. Sessions,
			 Mr. Bucshon, and
			 Mrs. Ellmers) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Health Care Quality Improvement Act of 1986
		  to prohibit health care entities from reporting certain professional review
		  actions against health care professionals before adequate notice and hearing
		  procedures are afforded to such professionals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Professionals Protection
			 Act of 2011.
		2.Adequate notice and
			 hearing required before reporting of certain professional review actions taken
			 by health care entities
			(a)In
			 generalSection 423(a) of the
			 Health Care Quality Improvement Act of 1986 (42 U.S.C. 11133(a)) is
			 amended—
				(1)in paragraph (1),
			 by adding at the end the following new sentence: In no case may a health
			 care entity submit a report under this paragraph, with respect to a
			 professional review action described in subparagraph (A) that adversely affects
			 the clinical privileges of a physician or with respect to the surrender of
			 clinical privileges of a physician described in subparagraph (B) while the
			 physician is under an investigation, before adequate notice of and hearing
			 procedures for such action and investigation are afforded to the physician in
			 accordance with subsections (a)(3) and (b) of section 412, or such other
			 procedures as are fair to the physician (as described in such subsection
			 (a)(3)). The second sentence of section 412(a) shall apply with respect to the
			 adequate notice and procedures required for purposes of the previous sentence
			 of this paragraph (including as applied under paragraph (2)) in the same manner
			 that such second sentence applies to the standards described in such section
			 412(a) necessary for the protection set out in section 411(a).; and
				(2)in paragraph (2),
			 by inserting before the period the following: and, in the case of a
			 report pursuant to paragraph (1)(A), if the entity would not be in violation of
			 the second sentence of paragraph (1) if the practitioner were a
			 physician.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 professional review actions commenced and clinical privileges surrendered on or
			 after the date of the enactment of this Act.
			3.Requiring timely
			 provision of copies of evidence as standard for professional review actions to
			 which limited liability applies
			(a)In
			 generalSection 412(b)(2) of
			 such Act (42 U.S.C. 11112(b)(2)) is amended by adding at the end the following
			 new sentence:
				
					Notice
				provided to a physician pursuant to this paragraph shall include copies of all
				evidence expected to be offered against the physician at the
				hearing..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 professional review actions proposed on or after the date of the enactment of
			 this Act.
			
